Detailed Action:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101:
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1, 10, and 16 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I.  2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Independent claims 1, 10, and 16 when “taken as a whole” recite the abstract idea of a mental practice. Specifically, the claims are directed to a methodology for scheduling and transmitting a reminder notification for a participant of an event.  
“…registering an event…, wherein the registered event comprises at least a start time and a venue location for the event; identifying a current location of a participant for the registered event; determining, dynamically, a time to transmit a reminder notification based on the identified current location of the participant for the registered event, the start time for the event, and the venue location for the event; and transmitting the reminder notification to the participant for the registered event based on the determination…” are all directed towards to a mental process.

Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1, 6, 8, and 9 are directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  Accordingly, the claims are directed to a mental process, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

PART I.  2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. 

In particular, the claims recite the additional elements beyond the recited abstract idea of, “calendar system… computer program product…non-transitory tangible storage device having program code embodied therewith…a processor… one or more computer devices each having one or more processors and one or more tangible storage devices…”
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. (See, MPEP 2106.05 (f)) 



PART II.  DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNTS TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
“Calendar system… computer program product…non-transitory tangible storage device having program code embodied therewith…a processor… one or more computer devices each having one or more processors and one or more tangible storage devices…”
Examiner asserts that these do not amount to significantly more than the abstract idea because it is a generic computing element performing generic computing functions. (See, MPEP 2106.05 (f))

This is evidenced by the Applicant’s Specification on paragraph 97 disclosing implementing the software using generic processor implementing software in a routine and conventional manner. Furthermore, they do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

The dependent claims of do not independently overcome 101, and are therefore, rejected based on their dependency of claims 1, 10, and 16. The dependent claims alone or in combination recite similar elements which have already been found to be non-patent eligible.
The dependent claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond 

Thus, all the claims are rejected under 101.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is to a computer storage medium.  Where the specification provides support for the claimed element in “one or more tangible storage devices.” (Instant Spec paragraph 104)  The Subject Matter Eligibility of Computer Readable Media memorandum (01/26/2010) states “The broadest reasonable interpretation of a claim drawn to a computer readable medium . . . typically covers forms of non-transitory tangible media and transitory propagating signal per se . . . particularly when the specification is silent”, also see MPEP 2106.03(I).  It is suggested that Applicant add “non-transitory” to the claimed limitation to overcome the rejection. 

The dependent claims of 17-20 do not independently overcome 101, and are therefore, rejected based on their dependency of claims 16. The dependent claims alone or in combination recite similar elements which have already been found to be non-patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "effective" in claim 9 is a relative term which renders the claim indefinite.  The term "effective" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, the Examiner will interpret this limitation element to mean a notification that functions properly. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10-11, and 16-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lerenc (US Pub. No. US 20140207373 A1) (hereinafter, Lerenc).

As per claim 1,
Lerenc teaches, 
A computer-implemented method for transmitting a reminder notification to a participant for a registered event in a calendar system, comprising: 
(Abstract, noting “…Location information of each participant may be linked to a reminder system or application on the participant's mobile computing device that reminds the participant of upcoming events, tasks, meetings, and so on…”)

Registering an event in a calendar system, wherein the registered event comprises at least a start time and avenue location for the event; 
(paragraph 8, noting “…Instead of activating a reminder at a fixed reminder time, such as, for example, fifteen minutes before a scheduled event, location information from location based services may be used to identify a current location of the mobile computing device. The identified current location may then be compared to a meeting, event, or other location and an estimated time to travel between the current location and the meeting location may be calculated. The estimated travel time may be used to identify a time to activate a reminder for the scheduled event so that the participant has sufficient time to travel and arrive on time and within a predetermined time window to the scheduled event…” Examiner Noting: the activation of a reminder is functioning to “registering an event in a calendar system”)

Identifying a current location of a participant for the registered event; 
(Abstract, noting “…The identified current location may then be compared to a meeting, event, or other location and an estimated time to travel between the current location and the meeting location may be calculated. The estimated travel time may be used to identify a time to activate a reminder for the scheduled event so that the participant has sufficient time to travel and arrive on time and within a predetermined time window to the scheduled event…”)

determining, dynamically, a time to transmit a reminder notification based on the identified current location of the participant for the registered event, the start time for the event, and the venue location for the event; 
(Paragraph 8, noting “…The identified current location may then be compared to a meeting, event, or other location and an estimated time to travel between the current location and the meeting location may be calculated. The estimated travel time may be used to identify a time to activate a reminder for the scheduled event so that the participant has sufficient time to travel and arrive on time and within a predetermined time window to the scheduled event. In some instances, the predetermined time window may be selected to be close to the scheduled start time so that the participant is made aware that they should start traveling soon in order to make it to the scheduled event on time…”)

And transmitting the reminder notification to the participant for the registered event based on the determination.(paragraph 8, noting “…The estimated travel time may be used to identify a time to activate a reminder for the scheduled event so that the participant has sufficient time to travel and arrive on time and within a predetermined time window to the scheduled event…”)
As per claim 2,
Lectern teaches, 
The computer-implemented method of claim 1, wherein determining, dynamically, a time to transmit a reminder notification based on the identified current location of the participant for the registered event, the start time for the event, and the venue location for the event comprises: 

(Paragraph 8, noting “…The identified current location may then be compared to a meeting, event, or other location and an estimated time to travel between the current location and the meeting location may be calculated. The estimated travel time may be used to identify a time to activate a reminder for the scheduled event so that the participant has sufficient time to travel and arrive on time and within a predetermined time window to the scheduled event. In some instances, the predetermined time window may be selected to be close to the scheduled start time so that the participant is made aware that they should start traveling soon in order to make it to the scheduled event on time…”)
Regarding Claims 10-11,
Claims 10-11 recite similar limitations to claims 1-2 above, however, in a computer program product format. Larken discloses their invention in a computer in the same, on at least paragraph 75.  Therefore, claims 10-11 are rejected based on similar rationale as claims 1-2 above. 

Regarding Claims 16-17,
Claims 16-17 recite similar limitations to claims 1-2 above, however, in a computer system. Lectern discloses their invention in a computer system, see at least paragraph 73.  Therefore, claims 16-17 are rejected for similar rationale as claims 1-2 above


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lectern as applied to claims 2, 11, and 17 above, and further in view of Song et al. (US Pub. No. 20160379172) (hereinafter, Song) in view of San Filippo et al. (US Pub. No. 20140278071) (hereinafter, San Filippo). 

As per claim 3,
Lectern does not teach, however, Song does teach,  
The computer-implemented method of claim 2, 
Wherein the registered event in the calendar system further includes information regarding content of the event, and wherein computing a predicted travel time further comprises: 
Identifying an item necessary for the registered event based on the information contained within the registered event in the calendar system; 
(Paragraph 6 noting, “…determining whether a received communication message includes an article-carrying notification. The method also includes obtaining information about an article to be carried from the article-carrying notification when determining that the received communication message includes the article-carrying notification…”; further noting, paragraph 40 teaching by example, “…For example, when a meeting inviter sends a meeting invitation message to a user, the meeting invitation message typically indicates that the user is required to can a meeting invitation letter, a work permit, relevant documents, and other articles…”)


Lectern/Song do not disclose, however, San Fillipo does disclose, 
Identifying a location of the item necessary for the registered event; 
(Paragraph 164 read in conjunction with paragraph 116, wherein paragraph 116 detects entry of the new event in the calendar and the location of the event, wherein paragraph 116 discusses the location of events and notes for events) 

And computing the predicted travel time required to retrieve the item necessary for the registered event in addition to the predicted travel time required to reach the venue location for the registered event, based on a current location of the participant for the registered event.(paragraph 197, noting, “…instructor suggest the user when to leave for a meeting based on traffic, travel time, mode of transport, weather, parking time or typical delay time. In each case, time measurements or data input associated with the user arriving at a first location, event or meeting may be used to pad or modify the estimated transit time, and therefore the recommended departure time, for moving from the first location, event or meeting to a second location, event or meeting…” Examiner noting, the “first location” is functioning as the location of the item necessary for the registered event, and the “second location” is functioning as the venue location for the registered event; Examiner further noting: this prior art is read in light of Song who discusses retrieving the item necessary for the registered event)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of San Filippo within the invention of Lectern/Song with the motivation of determining a total travel time based upon the journey times and the padding time values for all of the route segments. (See, San Filippo Abstract)

As per claim 12,

 
As per claim 18,
Claim 18 recites similar limitations to claim 3 above, however, in a computer system. Lectern discloses their invention in a computer system, see at least paragraph 73.  Therefore, claim 18 is rejected for similar rationale as claim 3 above. 



s 4, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lectern as applied to claims 2, 11, and 17 above, and further in view of Farrelly et al. (US Pub. No. 20150262430) (hereinafter, Farrelly).

As per claim 4,
Lectern does not teach, however, Farrelly does teach, 
The computer-implemented method of claim 2, further comprising: transmitting status details, to an organizer for the registered event, for the computed predicted travel time of the participant to reach the venue location for the registered event.(paragraph 29 read in conjunction with 75 noting on paragraph 29, “…The dispatch interface 190 can enable the mobile computing devices 110 to communicate with the system 100 for purposes of providing information about users and transport providers, and can also enable the system 100 to interface with the dispatch system (not shown in FIG. 1), which is responsible for receiving transport requests and selecting drivers to arrange transport services…” (Examiner Noting: the dispatch system functioning as an organizer for the registered event); further noting on paragraph 75, “…The service activity monitor 130 can also monitor map data 188 and the dispatch interface 190 (346) for location information and communications from the service providers 192…” Examiner noting: location information functioning as status details)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Farrelly within the invention of Lectern with the motivation of dynamically keeping the organizer, here a company, informed of the whereabouts of their customers.  Such a modification would enhance customer safety as well as keeping the company informed of all situations at any given time regarding their service to the customer. 
Regarding Claim 13,
Claim 13 recites similar limitations to claim 4 above, however, in a computer program product format. Larken discloses their invention in a computer in the same, on at least paragraph 75.  Therefore, claim 13 rejected based on similar rationale as claim 4 above. 

Regarding Claim 19,
. 




s 5, 9, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lectern as applied to claims 1, 10, and 16 above, and further in view of Lee et al. (US Pub. No. US 20190258944 A1) (hereinafter, Lee).

As per claim 5,
Lectern does not teach, however, Lee 
The computer-implemented method of claim 1, wherein determining, dynamically, a time to transmit a reminder notification is based on a level of concentration of the participant
(Paragraph 3 and 88, noting on paragraph 88 “…the Break Advisor module of the system can recommend when a worker should take a break depending on their focus state. For example, if the system detects the worker has been in an anxiety state for a certain time period, the system could recommend the user to take a break to lower their stress levels…” Examiner Noting: the time period is functioning as “a time” and the recommendation is functioning as the “notification”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Lee within the invention of Lectern with the motivation of identifying whether a worker is in a focused state of flow, the affective state in which the worker's mind is fully immersed and actively engaged in their task. Once the focus state is detected, the information can be used in various applications for optimizing the worker's tasks and work quality such as monitoring task mastery, interventions to improve worker focus (e.g., recommending breaks, reassigning tasks, clarifying goals), identifying potentially lower quality production lots in a manufacturing environment, measuring the effects of skills training, and personal informatics for improving a worker's own productivity.  (See, Lee Abstract)

Regarding Claim 14,
Claim 14 recites similar limitations to claim 5 above, however, in a computer program product format. Larken discloses their invention in a computer in the same, on at least paragraph 75.  Therefore, claim 14 rejected based on similar rationale as claim 5 above. 
 
As per claim 20,



As per claim 9, Examiner Noting: 112 2nd Rejection
Lucerne does not teach, however, Lee does teach, 
The computer-implemented method of claim 5, further comprising: determining an effective reminder notification to send to the participant based on the detected level of concentration of the participant.(Paragraph 3 and 88, noting on paragraph 88 “…the Break Advisor module of the system can recommend when a worker should take a break depending on their focus state. For example, if the system detects the worker has been in an anxiety state for a certain time period, the system could recommend the user to take a break to lower their stress levels…” Examiner Noting: the time period is functioning as “a time” and the recommendation is functioning as the “notification”)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Lee within the invention of Lectern with the motivation of identifying whether a worker is in a focused state of flow, the affective state in which the worker's mind is fully immersed and actively engaged in their task. Once the focus state is detected, the information can be used in various applications for optimizing the worker's tasks and work quality such as monitoring task mastery, interventions to improve worker focus (e.g., recommending breaks, reassigning tasks, clarifying goals), identifying potentially lower quality production lots in a manufacturing environment, measuring the effects of skills training, and personal informatics for improving a worker's own productivity.  (See, Lee Abstract)

Allowable Subject Matter
Claims 6-8 and 15 are objected to as being dependent upon a rejected base claim, but it appears they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome the 35 USC 101.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943.  The examiner can normally be reached on Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZAHRA . ELKASSABGI
Examiner
Art Unit 3623



/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623